               Case 2:19-cr-00014-MCE Document 115 Filed 12/29/20 Page 1 of 2


 1 KYLE R. KNAPP
   Attorney at Law
 2 California State Bar No. 166597
   916 2ND Street, 2nd Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for ROSE MARIE SEGALE

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,                        )   CASE NO. 19-CR-00014-MCE
                                                    )
11                                  Plaintiff,      )
                                                    )
12                                                  )
     v.                                             )
13                                                  )   STIPULATION AND ORDER TO
                                                    )   CONTINUE JUDGEMENT AND SENTENCING
14 ROSE MARIE SEGALE,                               )
                                                    )
15                                  Defendant.      )
                                                    )
16 __________________________________               )

17

18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel, Miriam Hinman, Assistant United States Attorney, attorney for plaintiff; Kyle Knapp, attorney
20
     for defendant, Rose Marie Segale, that the previously scheduled sentencing date of January 7, 2021, be
21
     vacated and the matter set for sentencing on February 4, 2021 at 10:00am.
22
            This continuance is requested to allow counsel additional time to provide materials to probation,
23
     for defendant to have further diagnostic medical tests and to research several issues in order to address
24
     the guideline analysis. I have contacted Ms. Hinman and Ms. Modica and they have no objection to the
25
     additional time needed to finalize this case. In addition, counsel seeks, if possible, to have the hearing
26
     live and not via video-conference or Zoom call. If that cannot be avoided, there are logistics that need to
27
     be resolved with defendant’s family to do it via Zoom.
28
               Case 2:19-cr-00014-MCE Document 115 Filed 12/29/20 Page 2 of 2


 1
            In light of the above request the following revised sentencing schedule is requested - Judgement
 2
     and Sentencing – February 4,2021; Reply or Statement of Non - Opposition to Motion to Correct PSR
 3
     due January 21, 2021; Motion to Correct PSR/Formal Objections due January 14, 2021. The final PSR
 4
     has been filed.
 5

 6 Dated: December 23, 2020                                     Respectfully submitted.

 7
                                                                  /s/ Kyle R. Knapp
 8                                                              Kyle R. Knapp
                                                                Attorney for Defendant, Rose Marie Segale
 9
10

11
     Dated: December 23, 2020                                   Respectfully submitted.
12

13                                                                /s/ Miriam Hinman
                                                                Miriam Hinman
14                                                              Assistant U.S. Attorney
                                                                Attorney for Plaintiff
15

16          IT IS SO ORDERED.

17 Dated: December 29, 2020

18

19
20

21

22

23

24

25

26
27

28


                                                         2                                 19-CR-00014-MCE
